Citation Nr: 0912209	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  03-32 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1968 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  In May 2008 jurisdiction was 
permanently transferred to the Montgomery, Alabama, RO.


FINDING OF FACT

In correspondence dated in January 2009, prior to 
promulgation of a decision in the appeal, the Veteran 
withdrew his appeal for service connection for hepatitis C. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal for 
service connection for hepatitis C have been met. 38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has perfected an appeal with respect to the RO's 
May 2002 denial of service connection for hepatitis C.  In 
correspondence dated in January 2009 the Veteran stated that 
he wished to withdraw all appeals with the Dept of Veterans 
Affairs as he was satisfied with the August 2008 rating 
decision.

In correspondence dated in March 2009 the Veteran's 
representative stated:

[The Veteran] has an appeal pending 
before the Board of Veterans' Appeals.  
The American Legion is his designated 
representative.

C.F.R. § 20.204 Rule 204 allows 
appellant's authorized representative to 
withdraw an appeal.  On behalf of the 
[V]eteran, this letter serves as a 
written request to withdraw the issue of 
entitlement to service connection for 
Hepatitis C.  The Veteran submitted a 
statement on January 27, 2009, indicating 
that he was satisfied with his August 14, 
2008, rating decision.  This being the 
only issue on appeal, the appeal is 
withdrawn in toto.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his authorized representative.  3 8 
C.F.R. § 20.204.

The aforesaid communications from the Veteran and his 
representative clearly evince the Veteran's desire to 
withdraw his appeal.  There accordingly remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
this appeal and it is dismissed.  38 U.S.C.A. § 7105.


ORDER

The Veteran's appeal for service connection for hepatitis C 
is dismissed.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


